BY JUDGE EDWARD L. HOGSHIRE
This letter opinion addresses Plaintiff’s Motion to Compel Discovery, and Defendant’s Motion for Protective Order, and, for the reasons set forth below, the former motion is denied and the latter is granted.

Issue Presented

Whether the documents submitted for review in camera are excluded from discovery pursuant to Va. Code § 8.01-581.17.

Analysis

Va. Code § 8.01-581.17 provides that “the proceedings, minutes, records, and reports of any (i) medical staff committee... or other committee, board, group, commission, or other entity as specified in § 8.01-581.16... or (iii) quality assurance, quality of care, or peer review committee” established pursuant to specified guidelines are “privileged communications which may not be disclosed or obtained by legal discovery proceedings unless a circuit court, after a hearing and for good cause arising from extraordinary circumstances being shown, orders the disclosure.”
*128Based on the hearing dated August 25, 2008, and a review of the documents in camera, the Court determines the documents satisfy the provisions of Va. Code § 8.01-581.17 and are privileged communications that may not be disclosed.
In light of the finding that the documents reviewed in camera meet the provisions of privilege set out in Va. Code § 8.01-581.17, this Court denies the Plaintiff s Motion to Compel discovery but grants Defendant’s Motion for Protective Order as relates to the documents at issue.